
	
		II
		111th CONGRESS
		2d Session
		S. 3296
		IN THE SENATE OF THE UNITED STATES
		
			May 4, 2010
			Mr. Inhofe (for himself,
			 Mr. Coburn, Mr.
			 Vitter, Mr. Barrasso,
			 Mr. Crapo, Mr.
			 Alexander, Mr. Bond,
			 Mr. Hatch, Mr.
			 DeMint, Mr. Bunning,
			 Mr. Brown of Massachusetts,
			 Mr. Cornyn, Ms.
			 Collins, Mr. Enzi,
			 Mrs. Hutchison, Mr. Grassley, Mr.
			 Risch, Mr. Brownback,
			 Mr. Cochran, Mr. McConnell, Mr.
			 Isakson, Mr. Wicker,
			 Mr. Chambliss, Mr. Roberts, and Mr.
			 Burr) introduced the following bill; which was read twice and
			 referred to the Committee on Environment
			 and Public Works
		
		A BILL
		To delay the implementation of certain final rules of the
		  Environmental Protection Agency in States until accreditation classes are held
		  in the States for a period of at least 1 year.
	
	
		1.Delay of
			 implementation
			(a)In
			 generalNotwithstanding any
			 other provision of law, the Administrator of the Environmental Protection
			 Agency shall delay the implementation of the final rule entitled Lead;
			 Renovation, Repair, and Painting Program; Lead Hazard Information Pamphlet;
			 Notice of Availability; Final Rule (73 Fed. Reg. 21692 (April 22,
			 2008)), and the final rule entitled Lead; Amendment to the Opt-out and
			 Recordkeeping Provisions in the Renovation, Repair, and Painting
			 Program, signed by the Administrator on April 22, 2010, in each State
			 until such time as accredited certified renovator classes have been held in the
			 State, for a period of at least 1 year, to train contractors in practices
			 necessary for compliance with the final rules, as determined by the
			 Administrator.
			(b)NotificationThe
			 Administrator shall—
				(1)monitor each
			 State to determine when classes described in subsection (a) are offered in the
			 State; and
				(2)provide to each
			 Member of Congress representing the State a notification describing—
					(A)the location and
			 time of each such class held in the State; and
					(B)the date on which
			 the classes have been held for the 1-year period described in subsection
			 (a).
					
